Citation Nr: 0602716	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES


1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a disability 
manifested by fatigue, to include chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1988 to December 1991, and in Southwest Asia from 
October 1990 to April 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1998 
rating decision of the Waco, Texas RO.  In November 2000, the 
veteran testified before a hearing officer at the RO.  A 
transcript of this hearing is of record.  In September 2002 
the case was remanded to schedule the veteran for a Travel 
Board hearing.  In January 2003 the veteran canceled the 
hearing request.  In March 2003 the Board undertook 
additional development under then-existing authority.  In 
July 2003 the case was remanded for RO initial consideration 
of additional evidence received.  In June 2004 the Board 
remanded these issues (along with two additional ones) for 
evidentiary development.  The additional issues, service 
connection for left and right ankle disabilities, were 
granted on remand.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's sleep apnea was not manifested in service, 
and the preponderance of the evidence is against finding that 
such disability is related to service.  

3.  It is not shown that the veteran has chronic fatigue 
syndrome, his current complaints of fatigue have been 
attributed to sleep apnea and obesity, and are not shown to 
be related to disease or injury incurred or aggravated in 
service.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005). 

2.  Service connection for disability manifested by fatigue, 
to include chronic fatigue syndrome is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.317(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An April 2000 statement of the case (SOC); December 2000, 
April 2002, February 2004, and July 2005 supplemental SOCs 
(SSOCs); and letters in December 1996, April 1997, July 1997, 
January 2001, September 2003, July 2004, and July 2005, all 
provided at least some VCAA-type notice, i.e., of what the 
evidence showed, the criteria for establishing service 
connection, and the bases for the denial of the claims.  
December 1996, April 1997, July 1997, January 2001, September 
2003, July 2004, and July 2005 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claims, advised him of what type of evidence 
would be pertinent to the claims, and advised him to identify 
evidence for VA to obtain and specifically (See July 2004 
letter at pgs. 4 and 5) to submit any evidence in his 
possession pertaining to the claims.  In September 2003, the 
veteran advised the RO that he had no supplemental evidence 
to submit to support his claim.

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond and the claims were 
subsequently readjudicated.  See July 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claims.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claims 
at this time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005). 

II. Factual Background

The veteran's service medical records include a September 
1988 enlistment examination report that does not note any 
complaints, findings, or diagnoses related to fatigue or 
sleep apnea.  He weighed 192 pounds.  A July 1991 Southwest 
Asia demobilization medical evaluation notes that the veteran 
weighed 239 pounds.  He denied fever, fatigue, weight loss, 
swelling of lymph nodes, and trouble sleeping.  On an August 
1991 report of medical history the veteran indicated that he 
had not had frequent or severe headaches, swollen or painful 
joints, or frequent trouble sleeping.  He reported a recent 
weight gain, since his return from the Persian Gulf.

A May 1994 private medical record reflects that the veteran 
complained of a one-week history of swollen glands, and 
reported that he had a headache the previous week.  He had a 
temperature of 101 degrees.  The assessment was pharyngitis.  

On July 1995 Persian Gulf examination, the veteran complained 
of massive weight gain, headache, difficulty with sleep, and 
arthralgias of the knees, low back, elbows, and shoulders.  
He reported that he gained 100 pounds since he returned from 
the Persian Gulf, and that one-month after his return he 
weighed 225 pounds.  He reported that early on after 
returning from the Persian Gulf, he was able to do physical 
training without pain and continued to do so up until he left 
the service.  About one-year after he stopped exercising he 
resumed activity and noted ankle, knee, and back pain when he 
tried to run.  He reported that he was able to play 
basketball in the previous week to the point of physical 
exhaustion without experiencing pain.  He indicated he had 
sleep difficulties since his problems with weight gain.  He 
reported that his sleep disturbances began within one year of 
returning from the Persian Gulf.  He was unable to fall 
asleep once he awoke.  He denied daytime sleep or falling 
asleep on the job.  His wife reported that she noticed that 
he would stop breathing during the night, choke, and then 
wake up. The report indicated that the veteran's health was 
good up until one year ago.  The diagnoses included massive 
exogenous obesity, arthralgias of uncertain etiology, and 
possible sleep apnea.  The physician commented that, with the 
exception of arthralgias, all of his problems were related to 
his massive weight gain.

On January 1997 VA examination, the veteran complained of 
suddenly falling asleep, headaches, and multiple joint pains.  
There was no evidence of lymphedema, palpable cervical 
adenopathy, or cervical masses.  

On January 1997 mental disorders examination the veteran 
reported that his energy level fluctuated.  He would fall 
asleep easily while watching television, reading a book, or 
sitting on the toilet, even though he was not tired.  He 
indicated that when he goes to bed he falls asleep within 
five minutes and sleeps soundly and heavily.  He snored.  At 
times he awoke feeling as if he was choking.

On March 1997 VA neurological examination, the veteran 
reported a two to three year history of recurring headaches.  
He complained of joint pains, and admitted having prior ankle 
injuries.  The impressions were cluster headache and possible 
obstructive sleep apnea.  

On March 1997 VA pulmonary examination, in addition to 
complaints previously reported, the veteran indicated that he 
fell asleep while standing alone and talking to his wife.  He 
reportedly gained 100 pounds between 1991 and 1992, and 
gained an additional 25 pounds over the last year and a half.  
The most likely diagnosis was sleep apnea.  

A March 1997 sleep study revealed severe obstructive sleep 
apnea and sleep fragmentation secondary to obstructive sleep 
apnea.   

A May 1997 otolaryngology consultation report from C. D., 
M.D., indicates the veteran was evaluated for sleep apnea.  
He reported that he was sleepy during waking hours and fell 
asleep at work.  The physician noted that when he walked into 
the room, he found the veteran asleep in the examination 
chair.

On September 1997 VA general medical examination, the 
physician did not have the veteran's claims file to review.  
The veteran reported that the onset of his fatigue occurred 
shortly after he returned from the Persian Gulf, and that his 
weight gain began two months after his return.  The veteran 
could not describe a preceding fever, but noted fevers 
associated with other illnesses.  Reportedly, the onset of 
fatigue was rapid, within just a few days, as in one week he 
felt great and the next week he had marked fatigue.  His 
fatigue lasted for more than 24-hours after any exercise.  He 
nodded off at work, and several days per week he had to sleep 
off his fatigue.  He reported that he received an Article 15 
in service for falling asleep at work.  The physician 
referred to a 1994 Persian Gulf examination report and 
indicated that the veteran's story had not changed since 
then.  He commented that at the time of the 1994 examination 
he was not "sufficiently schooled" on chronic fatigue 
syndrome to make a diagnosis.  He indicated that the veteran 
met 5 out of the 10 criteria for chronic fatigue syndrome and 
probably met two others.  The reason for the hesitation was 
that the veteran could not clearly define a fever or a sore 
throat.  The physician commented that the onset of the 
illness was in 1991, and that a review of the records 
established the diagnosis in May or June 1991.  He stated 
that the veteran's rapid onset of weight gain clearly stemmed 
from the forced inactivity caused by the chronic fatigue 
syndrome.  He indicated that it was unclear whether a sleep 
disturbance was present before the onset of sleep apnea as 
one of the criteria for chronic fatigue syndrome, but noted 
that the veteran did have it now.  He opined that the 
veteran's weight gain was caused by chronic fatigue syndrome 
and his sleep apnea was caused by the weight gain, linking 
both the weight gain and the sleep apnea to chronic fatigue 
syndrome.  

At a November 2000 hearing before a Decision Review Officer, 
the veteran's representative presented the veteran's 
contention regarding chronic fatigue syndrome; no testimony 
was offered in this matter.

On June 2003 VA respiratory examination, the physician 
reviewed the veteran's claims file, and noted that the 
veteran had had known obstructive sleep apnea since 1997; it 
was also noted that the veteran weighed 377 lbs.  Since he 
began taking a nasal medication in 2000, he had awakened with 
energy, and was not sleepy during the day.  He did not fall 
asleep driving, talking on the phone, sitting, or waiting for 
someone, and no longer took naps during the day.

On June 2003 VA general medical examination, the physician 
reviewed the veteran's claims file.  The veteran reported 
that he developed chronic fatigue syndrome nine or ten years 
ago.  He denied pharingitis, migratory joint pains, 
neuropsychologic symptoms and muscle aches, but reported an 
occasional knot in his throat.  He reported some fatigue 
during exertional activities that did not last long after 
exercise.  He no longer had headaches, and reported that they 
improved after he started getting treatment for sleep apnea.  
The physician opined that the veteran's sleep apnea was 
secondary to morbid obesity and, therefore, not related to 
service.  Morbid obesity was also not considered related to 
service.  The examiner reported that chronic fatigue was not 
found, and noted that the veteran tired easily secondary to 
morbid obesity and sleep apnea.

Later treatment records reflect diagnoses of, and treatment 
for sleep apnea.  They do not include comment regarding the 
etiology of the disability.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  Qualifying chronic disabilities 
include certain medically unexplained chronic multisymptom 
illnesses defined by a cluster of signs or symptoms, and 
include chronic fatigue syndrome.  See 38 C.F.R. § 3.317(a).   
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Sleep apnea

The veteran has obstructive sleep apnea (shown by diagnostic 
studies).  Obstructive sleep apnea is a known clinical 
diagnosis that has been associated with obesity.  See Cecil 
Textbook of Medicine, 18th Ed. at 1224 (1988).  Here, the 
sleep apnea was not noted in service, and it is not alleged 
otherwise.  There is no competent evidence of record that 
relates the veteran's obstructive sleep apnea to his active 
service or to any disease or injury therein.  As obstructive 
sleep apnea is a known clinical diagnosis (with known cause), 
the presumptive provisions afforded for undiagnosed illnesses 
in veterans who served in the Persian Gulf area during the 
Persian Gulf War era (38 U.S.C.A. § 1117; 38 C.F.R. § 3.317) 
do not apply.  The veteran's allegations that this upper 
airway obstructive disease is somehow related to his active 
service is not competent evidence.  As a layperson, he lacks 
the training and expertise to opine regarding medical 
etiology.  The preponderance of the evidence is against a 
finding that the veteran's sleep apnea was incurred or 
aggravated in service, and service connection for such 
disability is not warranted.  

Disability Manifested by Fatigue, to Include Chronic Fatigue 
Syndrome 

The veteran's military records reflect that he served in 
Southwest Asia during the Persian Gulf War, and is entitled 
to consideration of the presumptive provisions in 38 U.S.C.A. 
§ 1117.  Chronic fatigue syndrome is a disability that may be 
service connected as an undiagnosed illness on a presumptive 
basis.  38 C.F.R. § 3.317 (a)(2)(i)(B).  

The threshold matter that must be addressed is whether the 
veteran has chronic fatigue syndrome.  For VA purposes, the 
diagnosis of chronic fatigue syndrome requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least six months; (2) the exclusion, by history, physical 
examination, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) non- exudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.   

There are two medical opinions of record as to whether or not 
the veteran has chronic fatigue syndrome, and they are not in 
agreement in their diagnoses.  A September 1997 VA examiner 
offered that diagnosis.  However, that physician did not have 
the claims file to review and the information relied on for 
the diagnosis was not consistent with the record.  
Specifically, the examiner failed to note that the veteran's 
weight gain preceded his complaints of fatigue.  Furthermore, 
the physician noted that the records established a diagnosis 
in May or June 1991.  Notably, on June 1991 examination the 
veteran specifically denied fatigue as well as several other 
chronic fatigue-related symptoms.  Even the post-service 1995 
Gulf War examination shows that he reported that he was able 
to continue to do physical training from the time he returned 
from the Persian Gulf until his discharge (and was able to 
play basketball to the point of physical exhaustion the week 
before).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Here, as the 1997 
examiner apparently based his diagnosis and opinion primarily 
on history provided by the veteran (though he claimed to have 
reviewed the veteran's "records," he did not have the claims 
file to review and, at most, had only a previous (1995) 
examination report)(when chronic fatigue was not shown).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

The June 2003 VA examiner determined that the veteran's 
disability picture did not reflect chronic fatigue syndrome.  
He opined that any tiredness the veteran felt was due to 
morbid obesity and sleep apnea (neither of which is service-
connected).  This examiner's opinion that the veteran does 
not have chronic fatigue syndrome is more probative because 
it was based on a review of the veteran's claims file, i.e., 
the entire record.  Furthermore, in attributing the veteran's 
complaints of tiredness to his morbid obesity and sleep 
apnea, the examiner identified criteria in the regulatory 
definition of chronic fatigue syndrome that were not met 
(i.e., of all other conditions that may produce similar 
symptoms).  Accordingly, the Board concludes that it is not 
shown that the veteran has chronic fatigue syndrome.

As the veteran is not shown to have chronic fatigue syndrome; 
as his complaints of fatigue have been attributed to 
nonservice connected factors/disabilities, including sleep 
apnea and obesity; and as there is no competent evidence that 
relates any current complaints of fatigue to service or any 
incident therein, there is no basis in the evidence for 
concluding that he has a disability manifested by fatigue 
that was incurred or aggravated in service.  His opinion in 
that regard is not competent evidence.  See Espiritu, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the claim must be denied.


ORDER

Service connection for sleep apnea is denied. 

Service connection for a disability manifested by fatigue, to 
include chronic fatigue syndrome is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


